DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed April 5, 2022, with respect to claims 1 and 22 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
As noted in Office Action dated January 11, 2022, claims 17-19, 25 and 26 are still allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend Title: ELECTRONIC DEVICES WITH LIGHT SENSOR SYSTEM HAVING POLARIZED LIGHT SOURCE AND LIGHT DETECTOR TO DETECT REFLECTED LIGHT USED TO DETERMINE REFLECTIVITY OF AN OBJECT

Allowable Subject Matter
Claim 1, 2, 4-19, 22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a portable electronic device as claimed, comprising: an elongated housing having a tip portion; a light sensor system at the tip portion, wherein the light sensor system includes: more specifically in combination with a light source configured to emit light; polarizer structures that overlap the light source and are configured to pass polarized light of a first type and polarized light of a second type based on the emitted light; and a light detector configured to measure first reflected light resulting from the polarized light of the first type being reflected from an external object and measure second reflected light resulting from the polarized light of the second type being reflected from the external object; and control circuitry that is configured to determine a degree of reflectivity of the external object based on a difference between the measured first reflected light.
Claims 2, 4-16 and 27 are allowed because of their dependency on claim 1.
In regards to claim 17, the prior art of record individually or in combination fails to teach an electronic device as claimed, comprising: a housing; a light sensor system in the housing that is configured to perform measurements on an external object, wherein the light sensor system comprises: at least first and second sets of light emitting devices; a first set of polarizers covering the first set of light-emitting devices; a second set of polarizers covering the second set of light-emitting devices, more specifically in combination with wherein the polarizers of the first and second sets of polarizers have orthogonal pass axes; and a light detector configured to detect light emitted from the first and second sets of light-emitting devices after the emitted light has interacted with the external object; and control circuitry configured to control the light sensor system to emit light of a first polarization at a first time and to emit light of a second polarization at a second time, and configured to discriminate between specular reflections from the external object and non-specular reflections from the external object based on a difference between a first signal from the light detector corresponding to the light of the first polarization and a second signal from the light detector corresponding to the light of the second polarization.
Claims 18, 19, 25 and 26 are allowed because of their dependency on claim 17.
In regards to claim 22, the prior art of record individually or in combination fails to teach a portable electronic device as claimed, comprising: an elongated housing that extends along a longitudinal axis; a color light detector aligned with the longitudinal axis; more specifically in combination with a plurality of light-emitting diodes that are covered by polarizers and that are arranged in a ring around the color light detector; and control circuitry within the elongated housing and configured to: gather a first measurement using the color light detector by illuminating an external object with first polarized light using the plurality of light-emitting diodes and the polarizers; gather a second measurement using the color light detector by illuminating the external object with second polarized light using the plurality of light-emitting diodes and the polarizers; and compare the first and second measurements to determine a surface reflectivity of the external object.
Claim 28 is allowed because of its dependency on claim 22.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imura (WO 2011048743) teaches two light sources (53 and 51), each with a polarizer (53f and 51f) and emits different wavelength (description under embodiment 5, fig. 10), a color light detector (9) to detect reflected light from an object (1) (see fig. 10, embodiment 5, fig. 10) and determining spectral reflectance of the object (1) (see fig. 10, description under embodiment 5), but does not specifically teach the details of the ring of light sources and different polarizations, as well as the combination of other elements described in claims 1, 17 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878